—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 15, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct (see, Matter of Rossano [Levine], 52 AD2d 1006). A supervisor for the employer testified that on August 9, 1991 he saw claimant drinking a beer in his car in the employer’s parking lot. After the supervisor reported the incident to the employer’s plant manager, claimant was discharged. Previously, in 1987 claimant had received a warning and a three-day suspension which, according to the plant manager, was due in part to claimant’s possessing alcohol on the employer’s premises. He was told at that time that the next incident would result in his termination. Possessing or consuming alcohol on the employer’s premises was in violation of the employer’s written rules. Thus, as the Board noted, even if claimant’s assertion that he was not drinking was accepted, he still admitted that he had alcohol in his possession. In addition, claimant acknowledged that he signed a statement saying he understood the employer’s rules. Violation of a company rule of which an employee is aware has been held to constitute misconduct (see, Matter of Sylvester [Hartnett] 143 AD2d 478; Matter of Green [Levine] 53 AD2d 782). Although claimant denied that he ever actually read the rules, this merely presented a question of credibility for the Board to resolve (see, Matter of McGlynn [Levine] 52 AD2d 709). Claimant’s remaining contentions have been considered and rejected as unpersuasive.
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.